                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  ST. JOSEPH DIVISION

RIGHTCHOICE MANAGED CARE, INC.,                          )
et al.,                                                  )
                                                         )
           Plaintiffs,                                   )
                                                         )
           v.                                            )            No. 5:18-cv-06037-DGK
                                                         )
HOSPITAL PARTNERS, INC., et al.,                         )
                                                         )
           Defendants.                                   )

                ORDER GRANTING PARTIAL SUMMARY JUDGMENT AGAINST
                             DEFENDANT DAVID BYRNS

           This lawsuit arises out of an alleged fraudulent pass-through billing scheme for laboratory

tests billed from Putnam County Memorial Hospital (“Putnam”), a small hospital in rural Missouri.

Plaintiffs, a group of licensees or subsidiaries of independent licensees of Blue Cross and Blue

Shield Association, are suing a variety of Defendants who allegedly participated in, or benefitted

from, the alleged scheme, including the laboratories who conducted the testing.

           Now before the Court is Plaintiffs’ Motion for Partial Summary Judgment Against David

Byrns (“Byrns”). ECF No. 523. Plaintiffs seek summary judgment against Byrns for fraud (Count

I), tortious interference with contract (Count V), and civil conspiracy to commit fraud and tortious

interference (Count VI).

           Byrns has pled guilty to conspiracy to commit health fraud in a related criminal case 1 for

the conduct which is the basis of Plaintiffs’ claims against him. He does not refute any of the facts

in Plaintiffs’ statement of uncontroverted facts, nor he does not oppose the relief sought by




1
    United States v. David Lane Byrns, No. 3:19-CR-166-J-32JRK (M.D. Fla.).




            Case 5:18-cv-06037-DGK Document 617 Filed 08/16/21 Page 1 of 4
Plaintiffs. He does, however, request the Court include some language precluding Plaintiffs from

receiving a double recovery.

       Defendants Serodynamics, LLC; LabMed Services, LLC; Beau Gertz; and Mark Blake

(collectively “the Sero Defendants”) oppose the motion for summary judgment with respect to

Plaintiffs’ claims for fraud and conspiracy to commit fraud, but not as to Plaintiffs’ claims for

tortious interference with contract or conspiracy to tortiously interfere with contract.

       The motion is GRANTED for the following reasons.

       A movant is entitled to summary judgment if it “shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). Material facts are those facts “that might affect the outcome of the suit under the governing

law,” and a genuine dispute over material facts is one “such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

court makes this determination by viewing the facts in the light most favorable to the nonmoving

party and drawing all reasonable inferences in that party’s favor. Tolan v. Cotton, 572 U.S. 650,

656 (2014); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 588–89 (1986). To

survive summary judgment, the nonmoving party must “substantiate [her] allegation with

sufficient probative evidence [that] would permit a finding in [her] favor based on more than mere

speculation, conjecture, or fantasy.” Mann v. Yarnell, 497 F.3d 822, 825 (8th Cir. 2007) (internal

quotations and citations omitted).

       The Court grants the motion with respect to Plaintiffs’ claims for tortious interference with

contract or conspiracy to tortiously interfere with contract against Byrns because the existing

record indicates Plaintiffs are entitled to summary judgment on these claims as a matter of law.




                                                  2

         Case 5:18-cv-06037-DGK Document 617 Filed 08/16/21 Page 2 of 4
       The Court also holds Plaintiffs have established they are entitled to summary judgment as

a matter of law on Plaintiffs’ claims for fraud and conspiracy to commit fraud against Byrns. The

Sero Defendants’ argument that Plaintiffs have not established the requisite false representation of

fact to prevail on these claims is unavailing. The Sero Defendants identify the fact in question as

whether the reimbursement claims Byrns caused to be submitted to Plaintiffs identified the testing

laboratories as having any “involvement” in the tests. The Sero Defendants argue that every claim

at issue in this case identifies the “involvement” of the independent lab performing the testing.

This argument is based on creating confusion from the ambiguity of what “involvement” might

mean. Although the claims arguably identify the labs as submitters, it does not identify them as

providers, which is something materially different and where the fraud enters. More importantly,

this argument is irrelevant. The uncontested, materially false representation here is that Byrns and

at least some of the other Defendants used Putnam’s National Provider Identifier and Tax

Identification Number to bill claims on behalf of patients who had no connection to Putnam. That

is, in submitting these patients’ claims, Bryns (in conjunction with at least some of the other

Defendants) represented they had some legitimate connection to Putnam, when they did not.

Hence, the record supports granting Plaintiffs partial summary judgment against Byrns on

Plaintiffs’ claims for fraud and conspiracy to commit fraud.

       The motion is GRANTED. The Court enters summary judgment against Bryns for fraud

(Count I), tortious interference with contract (Count V), and civil conspiracy to commit fraud and

tortious interference with contract (Count VI) in the amount of $88,609,000.

       Plaintiffs are not entitled to double recovery for the same loss through both the civil

judgment entered in this case and any restitution order entered in Byrns’ related criminal case. The

Court orders that any amount paid to Plaintiffs as the result of (1) any restoration to Plaintiffs of



                                                 3

         Case 5:18-cv-06037-DGK Document 617 Filed 08/16/21 Page 3 of 4
property forfeited from Byrns in his related criminal case; or (2) any order of restitution in his

related criminal case, result in a pro tanto reduction to the judgment against Byrns in this civil

case.

        IT IS SO ORDERED.

Date: August 16, 2021                               /s/ Greg Kays
                                                    GREG KAYS, JUDGE
                                                    UNITED STATES DISTRICT COURT




                                                4

        Case 5:18-cv-06037-DGK Document 617 Filed 08/16/21 Page 4 of 4
